Citation Nr: 1621239	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1151 in the amount of $29,619.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1955 to July 1959.  He died in July 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin.

The Board remanded the instant matter in October 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for waiver of recovery of an overpayment and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Notably, the Board also remanded the issue of the validity of debt in the amount of $29,619 for the issuance of a statement of the case.  In March 2015 the AOJ issued a statement of the case as to that issue.  The record does not reflect that the appellant filed a timely substantive appeal on the validity issue, or that the AOJ took any actions to waive the requirement for a timely filed substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2010).  Rather, the AOJ closed the appeal in the Veterans Appeals Control and Locator System and entered a disposition code reflecting that the appeal was closed for failure to file a timely substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (a claimant's failure to file a timely Substantive appeal from an AOJ decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the AOJ closed the appeal pursuant to 38 C.F.R. § 19.32).  Thus, the Board finds that the issue of validity of the debt has been finally adjudicated and is not on appeal before the Board.  38 C.F.R. § 19.32 (2015).

In May 2009, the appellant participated in an informal hearing conference with an employee of the AOJ.  

As noted in the prior Board remand, in her January 2010 substantive appeal regarding entitlement to a waiver for an overpayment, the appellant requested a hearing before a Veterans Law Judge via telephone.  As VA does not offer telephonic hearings, a videoconference hearing was scheduled in January 2011 but the appellant failed to appear.  Neither she nor her representative have requested that the hearing be rescheduled, nor have they submitted good cause for the appellant's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The Board notes that the record contains several submissions from employees of a private law firm, Superior Law, PLLC, and that the appellant has referenced her attorney at various times throughout the appeal.  However, in an October 2008 letter the AOJ informed the appellant that the attorney associated with Superior Law, PLLC, was not accredited to represent claimants before VA and that Disabled American Veterans (DAV) was her representative of record unless she appointed a new representative on properly executed VA forms.  Thereafter, DAV continued to represent the appellant and there is no indication that she attempted to appoint a different representative.  Thus, the Board has determined that the appellant is currently represented by DAV.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  


FINDINGS OF FACT

1.  A March 2006 rating decision granted entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151.

2.  In February 2007 the appellant received a settlement under the Federal Torts Claim Act (FTCA); the underlying claim related to the Veteran's death.  VA was notified of the settlement the same month.

3.  In June 2008, VA proposed to stop the appellant's DIC benefits effective March 1, 2007, and notified her that this action may result in an overpayment of benefits.

4.  In June 2009, VA notified the appellant that an overpayment in the amount of $29,619.00 had been created.  

5.  In a March 2015 statement of the case, the AOJ found the validity of the $29,619.00 debt to be proper; the appellant did not perfect an appeal as to such issue. 

6.  VA's collection of the $29,619.00 debt would not result in the appellant being unable to provide for her basic necessities and would not nullify the objective for which DIC benefits were intended.

7.  The appellant did not relinquish a valuable right or incur a legal obligation in reliance on VA benefits and her failure to make restitution would result in an unfair gain to herself at the expense of the government.

8.  The appellant bears minimal, if any, fault for the creation of the debt in the amount of $29,619.00.

9.  It would not be against equity and good conscience for VA to recover the amount of the debt.


CONCLUSION OF LAW

Recovery of an overpayment of DIC benefits in the amount of $29,619.00 would not be against equity and good conscience.  38 U.S.C.A. §§ 1151, 1503, 5302, 5107 (West 2014); 38 C.F.R. §§ 1.962, 1.965, 3.105(h), 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter. 

As to the notice provisions specifically applicable to waiver claims, the statute requires that a payee be notified of his or her right to apply for a waiver, and that he or she be given a description of the procedures for submitting the application. 38 U.S.C.A. § 5302(a).  In addition, by regulation, it is required that when a debt results from an individual's participation in a benefits program, the individual be informed of the specific reasons for the debt; the exact amount of the debt; the collection methods to be employed; his or her rights and remedies (specifically, that he may informally dispute the existence or amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the VA decision underlying the debt). 38 C.F.R. § 1.911 (b)-(d). 

June 2009 letters advised the appellant of the creation of an overpayment, the amount of the debt, the collection methods, and her rights to dispute the debt and to request a waiver.  Thereafter, the appellant perfected an appeal with respect to entitlement to waiver of recovery.  The Committee has obtained from the appellant two separate Financial Status Reports (FSRs) (VA Form 5655), and notified the appellant of the reasons and bases for their determinations in an October 2009 rating decision, a January 2010 statement of the case, and February 2010 and September 2015 supplemental statements of the case.

Furthermore, the appellant participated in the informal hearing conference before an employee of the AOJ in May 2009.  At that time, the appellant was informed of the repercussions of duplication of VA benefits that are also subject to settlements under the FTCA and was also informed regarding her right to appeal any decision reached by the AOJ.  Following this testimony, the claim was readjudicated and the appellant was repeatedly informed of the need to submit additional documentation to support her claim.  

As indicated previously, in October 2013, the Board remanded the case for additional development, to include issuing a statement of the case as to the validity of the underlying debt, obtaining the amount of the FTCA settlement that was awarded to the appellant out of the Veteran's estate, request that the appellant submit an updated FSR, and readjudcate the claim in a supplemental statement of the case.  As indicated previously, while a statement of the case regarding the validity of the underlying debt was issued in March 2015, the appellant did not perfect her appeal as to such issue.  Additionally, the AOJ attempted to ascertain the amount awarded to the appellant out of the Veteran's estate from the FTCA claim; however, despite such efforts, which included contacting VA's Regional Counsel, such information was not obtained.  Even so, the Board notes that the court documents of record indicate that the Veteran's estate was awarded $255,069.00 out of the $357,500.00 settlement, with the remainder going to attorneys' costs and fees.  Moreover, the appellant has reported the approximate disbursements to family members.  Regardless, the validity of the debt, to include the amount, is not at issue, and, as will be discussed further herein, as the appellant's FSRs reflect her current financial state and indicate she would not be unable to provide for her basic necessities if the debt was recouped, the specific amount awarded to her is not necessary to decide the instant claim.  

Furthermore, the AOJ sent the appellant a February 2014 notice letter requesting that she submit additional documentation to support her request for waiver, obtained from the appellant another FSR, and readjudicated the claim.  Notably, while the appellant did submit an updated FSR in August 2015, she did not submit any documentation related to outstanding unpaid medical bills or any past due bills as was requested in the October 2013 remand and the February 2014 development letter issued by the AOJ.   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  As such, the Board finds that there has been substantial compliance with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

The Board finds, therefore, VA has informed the appellant of the evidence needed to substantiate her claim.  Thus, there has been adequate notification and development of the matter of whether she is entitled to waiver of recovery of the debt in question.

II.  Analysis

Historically, in September 2005, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) seeking DIC benefits for the death of the Veteran.

On March 23, 2006, the AOJ issued a rating decision which granted entitlement to DIC benefits under 38 U.S.C.A. § 1151.

In February 2007, the United States Department of Justice provided notice to VA that a settlement agreement had been reached in Paul Roberts, et al. v. United States of America, et al. in the amount of $357,500.00.  In June 2008, it was proposed that the appellant's monthly DIC benefits be stopped effective March 1, 2007.  She was notified that this adjustment might result in an overpayment of benefits.

On June 15, 2009, the Debt Management Center advised the appellant of the debt in the amount of $29,619 and of her waiver rights.

In statements submitted throughout this appeal, the appellant reported that she was unaware that DIC awards under 38 U.S.C.A. § 1151 were subject to offset by any settlement under the FTCA.  She further reported that any overpayment should be waived based on the fact that she had to provide care for the Veteran during his end-of-life illness, purchased medicine for the Veteran, paid medical bills for the Veteran, paid attorneys' fees and costs in conjunction with the FTCA case, and the fact that she shared the FTCA settlement with her children and grandchildren.  She has further asserted that repayment of the debt would create a financial hardship and, essentially, would be against equity and good conscience.

In an FSR received in September 2009, the appellant reported a monthly income of $1,807.11 and monthly expenses (including taxes, food, utilities, and insurance) in the amount of $1,199; her income after expenses was reported as $608.11.  She reported having $2,000 in the bank, $1,000 on hand, $28,000 in stocks or bonds, a home of undocumented value, and a 2009 Dodge with an unpaid balance of $14,000.

In October 2009, a decision was issued by the Committee denying the appellant's request for waiver of recovery of overpayment.  The decision indicated that the appellant was found to be free of fraud, misrepresentation, or bad faith.  It was explained that the standards of equity and good conscience were applied, which indicated that:  (1) the appellant's fault in creation of the debt was minimal; (2) the appellant received funds to which she was not entitled to that increased her assets and unjustly enriched her at the Government's expense; (3) the appellant's income even with her VA benefits being recouped to offset the FTCA judgment exceeded her monthly expenses and she had no past due bills; and (4) repayment of the debt would not cause financial hardship.  Ultimately, the Committee determined that a denial of the waiver would not be against equity and good conscience. 

In her January 2010 substantive appeal, the appellant reported that she had $630 after monthly expenses and that she had to pay for taxes, food, and eye and dental care with that money.  In this regard, the Board notes that the appellant included a taxes, food, and insurance as part of her expenses in the September 2009 FSR and still showed a monthly surplus of over $600.

In an FSR dated in August 2015, the appellant reported being a retired unemployed hairdresser with a monthly income of $1,928.11.  Her expenses included $600 for food, $450-$500 a year for utilities, $120 for insurance, $250 for taxes, $32 a month for oil changes, $100 a month for snow removal and lawn care, and $150 a month for installment contracts.  Her monthly net income less expenses was reported to be $1,085.11.  She did not report owing any past due bills.  Her assets including a 2009 Dodge and her home.  Her debt included an $800 balance on a clothing store credit card and $1,000 balance on a Discover credit card.  Additionally, the appellant asserted that VA did not pay all of the medical costs for her husband's illness and that when he received medications from VA, they were never on time.  She further stated that VA physicians had misdiagnosed her husband and that she did not receive that much from the FTCA settlement after her lawyers were paid and her children and grandchildren were afforded a portion of the settlement.  Ultimately, she stated that "I will soon be 75, it would be good to be able to have a few extra dollars."

The Board first finds that waiver of recovery is not prohibited as the Committee has determined that the overpayment of DIC benefits was not the result of conduct on the appellant's part which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

As the appellant's conduct in this matter has not consisted of "fraud," "misrepresentation of a material fact," or "bad faith," her request for waiver will be evaluated in light of the principles of "equity and good conscience" which are set forth at 38 C.F.R. § 1.965(a).  In applying the "equity and good conscience" standard to an individual case, several factors are to be considered by the decision-maker.  Among these are (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his/her detriment due to his/her reliance upon the receipt of VA benefits.  Additionally, the decision-maker must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to VA.

Initially, the Board notes that the appellant did not perfect an appeal as to the issue of the validity of the debt and, as such, that matter is not before the Board.  However, the Board notes that the law is clear that when an individual is awarded a judgment or enters into a compromise on an FTCA claim subject to 38 U.S.C.A. 
§ 1151, that individual's future veterans' disability compensation benefits based on the same disability under 38 U.S.C.A. §  1151 must be offset by the entire amount of the judgment or settlement or compromise proceeds, including the amount of any attorney fees paid out of such proceeds.  38 U.S.C.A. § 1151(b); 38 C.F.R. 
§ 3.362(b).  See also VAOPGCPREC 7-94 (Mar. 1, 1994).  Furthermore, if an appellant who has established entitlement to compensation for a benefits under 38 U.S.C.A. § 1151(a) is awarded a judgment or enters into a settlement or compromise under the FTCA based on the same disability, section 1151(b)(1) prohibits the VA from paying compensation for that disability for any month beginning after the judgment, settlement, or compromise becomes final until the aggregate amount of compensation that would otherwise have been paid equals the amount of the judgment, settlement, or compromise.  Consequently, based on the settlement of the appellant's FTCA claim, a debt of DIC benefits under 38 U.S.C.A. § 1151 in the amount of $29,619.00 was created.  The appellant now seeks a waiver of overpayment of such debt.

Turning to the first consideration under the principles of equity and good conscience, the Board finds that the appellant had minimal fault in the creation of the debt.  Here, the appellant notified VA of the FTCA case in her claim for DIC benefits and has reported that she was unaware that 38 U.S.C.A. § 1151 DIC benefits are subject to offset effective the first month after the month during which the judgment became final.  However, the Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  Thus, although the appellant may not have specifically known the statutes and regulations pertinent to her receipt of benefits, she is necessarily charged with knowledge of those laws.  Therefore, the Board concludes that her fault is not completely mitigated by her allegations of ignorance of the laws and reliance upon VA.

The next factor to consider is whether collection of the appellant's debt would deprive her of basic necessities.  The appellant's September 2009 FSR reflected a monthly income of $1,807.11 with total monthly expenses of $1,199 and assets including a home and a vehicle.  She reported having additional cash reserves of $3,000 and denied any past due bills.  Thus, the appellant had a positive net monthly cash flow.  Thereafter, in her August 2015 FSR, the appellant reported a net monthly income of $1,928.11 and monthly expenses of $652 and assets including a home and a vehicle.  She continued to deny any past due bills.  In light of the above, the Board finds that recovery of the appellant's overpayment would not result in undue hardship, and that collection would not deprive her of basic necessities.

The Board next considers whether waiving the debt would nullify the objective for which benefits were intended.  DIC benefits, as clearly indicated in the law and VA regulations, were intended as compensation for the surviving spouse following the Veteran's death related to VA treatment.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.5, 3.50, 3.361.  Such benefits were provided in the FTCA settlement that compensated the appellant for the Veteran's death.  Therefore, recovery of compensation paid in addition to the FTCA settlement would not defeat the purpose for which the appellant's DIC benefits were intended as she has still received compensation from the Government for the death of the Veteran.  Moreover, concurrent receipt of an FTCA settlement and DIC benefits based on the same disability (in this case, the death of the Veteran) is precluded by law.  Thus, in this case, VA's collection of the $29,619.00 debt would not nullify the objectives of paying DIC benefits.

The Board next considers whether the appellant's failure to make restitution would result in unfair gain to herself.  Here, the appellant created the debt to VA by accepting DIC benefits for the same disability that she received an FTCA settlement.  If a waiver of recovery is granted it would create an unfair gain to her because she would be allowed to retain funds to which she was not legally entitled to receive until the FTCA settlement had been offset.

The Board must also consider whether the appellant detrimentally changed her position due to reliance upon the receipt of VA benefits.  The record does not show that the appellant incurred any significant legal obligation as a result of being in receipt of DIC benefits.  There is also no indication that her position changed to her detriment or that, in reliance on the overpayment, she relinquished a valuable right.  38 C.F.R. § 1.965(a)(6).

Finally, while the above-mentioned factors weigh against waiver of the debt in the amount of $29,619.00, the Board must still weigh the fault of the debtor against the fault attributable to VA in arriving at its ultimate decision.  The record shows that VA was notified of the FTCA settlement in February 2007 and that no action was taken with regard to stopping the DIC payments until June 2008.  Notably, any delay in discontinuing the appellant's DIC benefits tends to factor into the amount of the debt, not the determination as to whether waiver of the debt is warranted.  In this regard, the Board again notes that the appellant did not perfect an appeal regarding the validity of the debt.  Thus, the Board ultimately finds that VA's fault in the creation of the debt is also minimal and the ultimate fault of both parties is relatively equal.

In sum, consideration of equity and good conscience as to the facts and circumstances in the appellant's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the $29,619.00 would not be against equity and good conscience.  Accordingly, the appellant's request for a waiver must be denied.


ORDER

Waiver of recovery of overpayment of DIC benefits under 38 U.S.C.A. § 1151 in the amount of $29,619.00 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


